DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed October 19, 2021, with respect to the U.SC. 112 Rejection of claims 1 and 7 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2015/0326109) in view of Park et al. (US Publication 2014/0311787) and in further view of Ishigaki et al. (US Patent 6,191,933) and in further view of Park ‘199 et al. (US Publication 2015/0131199).

    PNG
    media_image1.png
    236
    427
    media_image1.png
    Greyscale

Figure 3C of Fuji with Examiner’s Comments (Figure 3CEC)

In re claim 1, Fuji discloses An electronic component device comprising: an electronic component including:
 a base body (2 – Figure 2, ¶38) having a pair of end surfaces (2c, 2d – Figure 1, ¶38) facing each other in a first direction, first and second main surfaces (2a, 2b – Figure 1, ¶38) facing each other in a second direction, and first and second side surfaces (2e, 2f – Figure 3, ¶38) facing each other in a third direction; 
a first connecting conductor (8 on 2e – Figure 3, ¶42) and a second connecting conductor (8 on 2f – Figure 3, ¶42), 
first and second outer electrodes (6, 7 – Figure 2, ¶42) respectively disposed on the pair of end surfaces (2c, 2d – Figure 2); and
 an inner conductor disposed in the base body and including:
at least one first inner electrode (3 – Figure 2, ¶42) electrically connected to the first outer electrode (6 – Figure 2) and disposed in a first half of the electronic component (Figure 2) on a first main surface side; 

at least one primary third inner electrode (5 in upper half of laminate – Figure 2, ¶42) disposed to face the at least one first inner electrode (3 – Figure 2), electrically connected to the metal layers of the first connecting conductor (8 on 2e – Figure 3, Figure 2)  and second connecting conductor (8 on 2f – Figure 3, Figure 2), and including a first connection portion (CP1 – Figure 3CEC) connecting to the first connecting conductor (8 on 2e – Figure 3CEC) and a second connection portion (CP2 – Figure 3CEC) connecting to the second connecting conductor (8 on 2f – Figure 3CEC); and 
at least one secondary third inner electrode (5 in lower half of laminate – Figure 2) disposed to face the at least one second inner electrode (4 – Figure 2), electrically connected to the metal layers of the first connecting conductor (8 on 2e – Figure 3) and second connecting conductor (8 on 2f – Figure 3), and including a first connection portion (CP1 – Figure 3CEC) connecting to the first connecting conductor (8 on 2e – Figure 3C) and a second connection portion (CP2 – Figure 3CEC) connecting to the second connecting conductor (8 on 2f – Figure 3CEC); 
-2-Application No. 16/136,661 a first capacitor formed by the at least one first inner electrode (3 – Figure 2) and the at least one primary third inner electrode (5 in upper half of laminate – Figure 2), the first capacitor being disposed in the first half of the electronic component (upper half of laminate in Figure 2); and 
a second capacitor formed by the at least one second inner electrode (4 – Figure 2) and the at least one secondary third inner electrode (5 in lower half of laminate – Figure 2), the second capacitor being disposed in the second half of the electronic component (lower half of laminate in Figure 2), 
wherein 

and the first capacitor is adjacent to the second capacitor (Figure 2).
Fuji does not disclose a majority of the first connecting conductor being disposed on the first side surface, and a majority of the second connecting conductor being disposed on the second side surface, and each of the first connecting conductor and second connecting conductor having a baked metal layer.
Park discloses a majority of the first connecting conductor (133 – Figure 1, ¶61) being disposed on the first side surface (3 – Figure 1, ¶61), and a majority of the second connecting conductor (134 – Figure 1, ¶61) being disposed on the second side surface (4 – Figure 1, ¶61), and each of the first connecting conductor and second connecting conductor having a baked metal layer (¶65-68).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Park to achieve an outer electrode with desired conductivity and resistance value with regards to manufacturing costs. 
Fuji does not disclose metal terminals respectively electrically connected to the first and second outer electrodes; -2-Application No. 16/136,661 
joint portions respectively joining and electrically connecting the first and second outer electrodes to the metal terminals.

10joint portions (4, 5 – Figure 5, col.6 l.56) respectively joining and electrically connecting the outer electrodes (11, 12 – Figure 5) to the metal terminals (2, 3 – Figure 5)  respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate metal terminals as described by Ishigaki to provide for increased area for conductive wirings to pass underneath the capacitive element while maintaining a low crack occurrence rate within the device. 
	Fuji does not disclose the first capacitor is adjacent to the second capacitor, and a distance between opposing faces of the first capacitor and the second capacitor in the second direction is greater than (1) a distance between opposing faces of each adjacent (a) the at least one first inner electrode and (b) the at least one primary third inner electrode in the second direction and (2) a distance between opposing faces of each adjacent (a) the at least one second inner electrode and (b) the at least one secondary third inner electrode in the second direction.
	Park ‘199 discloses a dummy layer (112 – Figure f2, ¶37) separating active regions (111 – Figure 2, ¶37) in the thickness direction of a multilayer ceramic capacitor (Abstract, Figure 2) having a thickness greater than the dielectric layers interposed between internal electrodes (¶16-17).
	It would have been obvious to a person having ordinary skill in the art to incorporate the dummy layers as described by Park ‘199 to reduce vibrations generated by an MLCC and, thus, acoustic noise generated due to the vibrations transferred form the MLCC to the board may be reduced.  
In re claim 5, Fuji in view of Park and in further view of Ishigaki and in further view of Park ‘199 discloses the electronic component device according to claim 1, as explained above. Fuji further discloses wherein: 

an area of the first connecting conductor (8 on 2e – Figure 3) disposed on the first side surface (2e – Figure 3) is larger than an area of the electrode portion disposed on the first side surface (Figure 2, Figure 3). Note that the Examiner is taking any arbitrary portion of 131 and 132 on side surface 3 to meet this limitation.
In re claim 7, Fuji discloses An electronic component device comprising: an electronic component including:
 a base body (2 – Figure 2, ¶38) having a pair of end surfaces (2c, 2d – Figure 1, ¶38) facing each other in a first direction, first and second main surfaces (2a, 2b – Figure 1, ¶38) facing each other in a second direction, and first and second side surfaces (2e, 2f – Figure 3, ¶38) facing each other in a third direction; 
a first connecting conductor (8 on 2e – Figure 3, ¶42) and a second connecting conductor (8 on 2f – Figure 3, ¶42), 
first and second outer electrodes (6, 7 – Figure 2, ¶42) respectively disposed on the pair of end surfaces (2c, 2d – Figure 2); and
 an inner conductor disposed in the base body and including:
at least one first inner electrode (3 – Figure 2, ¶42) electrically connected to the first outer electrode (6 – Figure 2) and disposed closer to the first main surface (2b – Figure 2) than it is to the second main surface (2a – Figure 2); 
at least one second inner electrode (4 – Figure 2, ¶42) electrically connected to the second outer electrode (7 – Figure 2) and disposed closer to the first main surface (2b – Figure 2) than it is to the second main surface (2a – Figure 2); 
at least one primary third inner electrode (5 in upper half of laminate – Figure 2, ¶42) disposed to face the at least one first inner electrode (3 – Figure 2), electrically connected to the metal layers of the first connecting conductor (8 on 2e – Figure 3, Figure 2)  and second 
at least one secondary third inner electrode (5 in lower half of laminate – Figure 2) disposed to face the at least one second inner electrode (4 – Figure 2), electrically connected to the metal layers of the first connecting conductor (8 on 2e – Figure 3) and second connecting conductor (8 on 2f – Figure 3), and including a first connection portion (CP1 – Figure 3CEC) connecting to the first connecting conductor (8 on 2e – Figure 3C) and a second connection portion (CP2 – Figure 3CEC) connecting to the second connecting conductor (8 on 2f – Figure 3CEC); 
-2-Application No. 16/136,661 a first capacitor formed by the at least one first inner electrode (3 – Figure 2) and the at least one primary third inner electrode (5 in upper half of laminate – Figure 2), the first capacitor being disposed closer to the first main surface (2b – Figure 2) than to the second main surface (2a – Figure 2); 
a second capacitor formed by the at least one second inner electrode (4 – Figure 2) and the at least one secondary third inner electrode (5 in lower half of laminate – Figure 2), the second capacitor being disposed closer to the first main surface (2b – Figure 2) than it is to the second main surface (2a – Figure 2), 
wherein the at least one first inner electrode (3 – Figure 2, Figure 3) is not disposed on a common plane with the at least one second inner electrode, the at least one second inner electrode (4 – Figure 2, Figure 3),
only the at least one first inner electrode (3 – Figure 2), the at least one second inner electrode (4 – Figure 2), the at least one primary third inner electrode (5 in upper half of laminate in Figure 2), and the at least one secondary third inner electrode (5 in lower half of 
Fuji does not disclose a majority of the first connecting conductor being disposed on the first side surface, and a majority of the second connecting conductor being disposed on the second side surface, and each of the first connecting conductor and second connecting conductor having a baked metal layer.
Park discloses a majority of the first connecting conductor (133 – Figure 1, ¶61) being disposed on the first side surface (3 – Figure 1, ¶61), and a majority of the second connecting conductor (134 – Figure 1, ¶61) being disposed on the second side surface (4 – Figure 1, ¶61), and each of the first connecting conductor and second connecting conductor having a baked metal layer (¶65-68).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Park to achieve an outer electrode with desired conductivity and resistance value with regards to manufacturing costs. 
Fuji does not disclose metal terminals respectively electrically connected to the first and second outer electrodes; -2-Application No. 16/136,661 
joint portions respectively joining and electrically connecting the first and second outer electrodes to the metal terminals.
Ishigaki discloses metal terminals (2, 3 – Figure 5, col.5 ll.61-62 ) respectively electrically connected to the pair of outer electrodes (Figure 5); and 
10joint portions (4, 5 – Figure 5, col.6 l.56) respectively joining and electrically connecting the outer electrodes (11, 12 – Figure 5) to the metal terminals (2, 3 – Figure 5)  respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate metal terminals as described by Ishigaki to provide for 
Park ‘199 discloses a dummy layer (112 – Figure f2, ¶37) separating active regions (111 – Figure 2, ¶37) in the thickness direction of a multilayer ceramic capacitor (Abstract, Figure 2) having a thickness greater than the dielectric layers interposed between internal electrodes (¶16-17).
	It would have been obvious to a person having ordinary skill in the art to incorporate the dummy layers as described by Park ‘199 to reduce vibrations generated by an MLCC and, thus, acoustic noise generated due to the vibrations transferred form the MLCC to the board may be reduced.  
In re claim 8, Fuji in view of Park and in further view of Ishigaki and in further view of Park ‘199 discloses the electronic component device according to claim 7, as explained above. Fuji further discloses wherein: 
each of the first and second outer electrodes (6, 7 – Figure 2) includes an electrode portion disposed on the first side surface (2e – Figure 3); and 
an area of the first connecting conductor (8 on 2e – Figure 3) disposed on the first side surface (2e – Figure 3) is larger than an area of the electrode portion disposed on the first side surface (Figure 2, Figure 3). Note that the Examiner is taking any arbitrary portion of 131 and 132 on side surface 3 to meet this limitation.

2.	Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2015/0326109) in view of Park et al. (US Publication 2014/0311787)  and in further view of Ishigaki et al. (US Patent 6,191,933) and in further view of Park ‘199 et al. (US Publication 2015/0131199) and in further view of Yokoyama et al. (US Publication 2007/0000439).

In re claim 6, Fuji in view of Park and in further view of Ishigaki and in further view of Park ‘199 discloses the electronic component device according to claim 1, as explained above. Fuji does not disclose an uneven portion is provided at an edge of the first connecting conductor in the first direction.
Yokoyama discloses baked external electrodes (31, 32 – Figure 4, Figure 5, ¶39) having uneven edges (Figure 4, Figure 5) created through a paste coating process (¶63-73).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the paste coating process of Yokoyama to form the external electrodes in order to provide for a uniform thickness of the external electrode.
In re claim 9, Fuji in view of Park and in further view of Ishigaki and in further view of Park ‘199 discloses the electronic component device according to claim 7, as explained above. Fuji does not disclose an uneven portion is provided at an edge of the first connecting conductor in a direction in the first direction.
Yokoyama discloses baked external electrodes (31, 32 – Figure 4, Figure 5, ¶39) having uneven edges (Figure 4, Figure 5) created through a paste coating process (¶63-73).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the paste coating process of Yokoyama to form the external electrodes in order to provide for a uniform thickness of the external electrode.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848